            Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ARTURO GODINEZ, ON BEHALF                    §
OF HIMSELF AND ALL OTHERS                    §
SIMILARLY SITUATED,                          §
                                             §
PLAINTIFF                                    §
                                             §
                                             §
v.                                           §          CIVIL ACTION NO. 5:20-cv-875
                                             §
TOP COAT EPOXY & STAINING,                   §
LLC AND GUILLERMO                            §
VIDAURRI, INDIVIDUALLY,                      §
                                             §
DEFENDANTS                                   §


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

       Plaintiff Arturo Godinez, on behalf of himself and all others similarly situated, files this

Collective Action Complaint against Defendants Top Coat Epoxy & Staining, LLC and Guillermo

Vidaurri, Individually (“Defendants”).

                            I.      PRELIMINARY STATEMENT

1.1    This is an action for failure to pay overtime compensation brought under the Fair Labor

Standards Act (“FLSA”). Defendants install epoxy floor coatings for both commercial and

residential customers in and around San Antonio, Texas.

1.2    Plaintiff Arturo Godinez and the putative class were employed by Defendants as installers.

1.3    Plaintiff Arturo Godinez and the putative class were paid on a day rate basis.

1.4    Plaintiff Arturo Godinez, on behalf of himself and all others similarly situated, brings this

collective action to recover overtime compensation, liquidated damages, attorney’s fees, litigation
             Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 2 of 10




costs, costs of court, and pre-judgment and post-judgment interest under the provisions of the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”).

1.5    For at least three years prior to the filing of this Complaint, Defendants willfully committed

violations of the FLSA by failing to pay overtime premiums to non-exempt employees for hours

worked in excess of forty hours per week.

                             II.    JURISDICTION AND VENUE

2.1    The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this civil action

arises under the Constitution, laws, or treaties of the United States; specifically, the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”). Jurisdiction is further

conferred on this Court by 29 U.S.C. § 216(b) and by the provisions of 28 U.S.C. § 1337.

2.2    The Court has personal jurisdiction over Defendants Top Coat Epoxy & Staining, LLC and

Guillermo Vidaurri because they conduct business in Texas and have entered into relationships

with Plaintiff in Texas and have committed actions in Texas that give rise to this cause of action.

2.3    Venue is proper in the Western District of Texas, San Antonio Division, pursuant to 28

U.S.C. § 1391(b), because a substantial part of the events or omissions giving rise to the claims

herein occurred in this District.

                                        III.    PARTIES

A.     Plaintiff

3.1    Plaintiff Arturo Godinez is an individual residing within this judicial district. His notice

of consent is attached to Plaintiff’s Original Collective Action Complaint as Exhibit A.

B.     Defendants

3.2    Defendant Top Coat Epoxy & Staining, LLC is a domestic limited liability company with

its primary place of business in San Antonio, Texas.




                                                 2
             Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 3 of 10




3.3     Top Coat Epoxy & Staining, LLC was an employer of Plaintiff and those similarly situated

as defined by 29 U.S.C. §203(d).

3.4     Top Coat Epoxy & Staining, LLC can be served with process by serving its registered

agent, Legalinc Corporate Services, Inc., at 10601 Clarence Dr., Suite 250, Frisco, Texas 75033.

3.5     Guillermo Vidaurri is the owner of Top Coat Epoxy & Staining, LLC. He may be served

at 4002 Woodbridge Way, San Antonio, Texas 78257.

3.6     At all times relevant to this claim, Guillermo Vidaurri acted directly or indirectly in the

interest of Defendant Top Coat Epoxy & Staining, LLC in relation to Godinez’s employment.

3.7     Guillermo Vidaurri was an employer of Godinez as defined by 29 U.S.C. §203(d).

3.8     At all times hereinafter mentioned, Guillermo Vidaurri exercised managerial

responsibilities and substantial control over Top Coat Epoxy & Staining, LLC’s employees,

including Godinez, and the terms and conditions of his employment. Guillermo Vidaurri had the

authority to: hire, fire and direct Top Coat Epoxy & Staining, LLC’s employees, including

Godinez; supervise and control the employment relationships and work schedules of Top Coat

Epoxy & Staining, LLC’s employees, including Godinez; set and determine the rate and method

of pay of Top Coat Epoxy & Staining, LLC’s employees, including Godinez; and decide whether

Godinez received overtime compensation.

                                     IV.     FLSA COVERAGE

4.1     For purposes of this action, the “relevant period” is defined as such period commencing on

the date that is three years prior to the filing of this action, and continuing thereafter.

4.2     At all relevant times, Defendants have been, and continues to be, an “employer” engaged

in interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 203.




                                                   3
            Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 4 of 10




4.3    At all relevant times, Defendants employed “employees”, including Plaintiff and those

similarly situated, within the meaning of the FLSA, 29 U.S.C. § 203.

4.4    At all relevant times, Defendants employed two or more persons in interstate commerce.

4.5    At all relevant times, Defendants have been engaged in an “enterprise” within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

4.6    At all times hereinafter mentioned, Defendant Top Coat Epoxy & Staining, LLC has been

an enterprise engaged in commerce or in the production of goods for commerce within the meaning

of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that Defendant is an enterprise and has

had employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce by any person and in that said enterprise has had and has an annual gross volume of

sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail level

which are separately stated).

4.7    At all relevant times, Plaintiff and those similarly situated were individually engaged in

interstate commerce or in the production of goods for commerce while performing their job duties

for Defendant.

4.8    At all relevant times, Defendants have been subject to the requirements of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

4.9    As installers, Plaintiff and those similarly situated handled items including trowels,

grinders, sprayers, scrubbers, vacuums and pressure washers that have been moved in or produced

for commerce as defined by 29 U.S.C. §203(b).




                                                4
             Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 5 of 10




                               V.      FACTUAL ALLEGATIONS

5.1    Defendants provide commercial and residential epoxy floor installation in and around San

Antonio, Texas.

5.2    Defendants employed Arturo Godinez during the three-year period preceding the filing of

this Complaint.

5.3    Defendants paid Arturo Godinez and those similarly situated on a day rate basis. Arturo

Godinez and all those similarly situated consistently worked over forty hours per week. Arturo

Godinez and all those similarly situated were non-exempt employees. However, Defendants failed

to pay Arturo Godinez and all those similarly situated overtime premiums for any hours worked

over forty per week.

5.4    Defendants maintained control, oversight, and direction over their operations, including

employment practices.

5.5    Defendants maintained and exercised the power to hire, fire, and discipline Plaintiff and

those similarly situated during their employment with Defendants.

5.6    Plaintiff and those similarly situated were required to comply with the policies and

procedures of Defendants in performing their work during their employment with Defendants.

5.7    Guillermo Vidaurri, on behalf of Top Coat Epoxy & Staining, LLC, independently

exercised control over the work performed by Plaintiff and those similarly situated.

5.8    Guillermo Vidaurri, on behalf of Top Coat Epoxy & Staining, LLC, determined the wages

to be paid to Plaintiff and those similarly situated.

5.9    Guillermo Vidaurri, on behalf of Top Coat Epoxy & Staining, LLC, determined the work

to be performed by Plaintiff and those similarly situated and monitored and directed such work on

a regular basis.




                                                  5
             Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 6 of 10




5.10    Guillermo Vidaurri, on behalf of Top Coat Epoxy & Staining, LLC, determined the

locations where Plaintiff and those similarly situated would work.

5.11    Guillermo Vidaurri, on behalf of Top Coat Epoxy & Staining, LLC, determined the hours

of Plaintiff and those similarly situated.

5.12    Guillermo Vidaurri, on behalf of Top Coat Epoxy & Staining, LLC, determined the

conditions of employment for Plaintiff and those similarly situated.

5.13    Guillermo Vidaurri, on behalf of Top Coat Epoxy & Staining, LLC, maintained

employment records on Plaintiff and those similarly situated.

5.14    Guillermo Vidaurri, on behalf of Top Coat Epoxy & Staining, LLC, possessed and, in fact,

exercised the power to hire, fire and discipline Plaintiff and those similarly situated.

5.15    At all times relevant hereto, Defendants knew of, approved of, and benefited from the

regular and overtime work of Plaintiff and those similarly situated.

5.16    Defendants did not make a good faith effort to comply with the overtime provisions

contained within the FLSA.

5.17    Defendants’ actions were willful and in blatant disregard for the federally protected rights

of Plaintiff and those similarly situated.

                       VI.     COLLECTIVE ACTION ALLEGATIONS

6.1     Other employees have been victimized by the pattern, practice, and policies of Defendants

that are in violation of the FLSA. Plaintiff is aware that the illegal practices and policies of

Defendants have been imposed on other workers.

6.2     Plaintiff brings his claim for relief on behalf of all persons who worked for Defendants as

day rate installers at any time three years prior to the filing of this lawsuit to the entry of judgment

in this lawsuit (Collective Class).




                                                  6
               Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 7 of 10




6.3     Defendants paid Plaintiff and the Collective Class on a day rate basis and suffered and

permitted them to work more than forty hours per week. Defendants did not pay Plaintiff or the

Collective Class overtime premiums for any hours worked beyond forty per week.

6.4      Though their job titles may vary, the members of the Collective Class were all day rate

installers.

6.5      Plaintiff’s experiences are typical of the experiences of other similarly situated employees.

6.6     Defendants’ operations with respect to Plaintiff and the Collective Class and wages paid to

Plaintiff and the Collective Class are substantially similar, if not identical.

6.7     Defendants’ pattern of failing to pay overtime compensation as required by the FLSA

results from Defendants’ general application of policies and practices, and does not depend on the

personal circumstances of the Plaintiff and the Collective Class.

6.8     Although the issue of damages may be individual in character, there is no detraction from

the common nucleus of liability facts.

6.9     Plaintiff files this case as an “opt-in” collective action as specifically allowed by 29 U.S.C.

§ 216(b). Plaintiff brings these claims for relief for violations of the FLSA as a collective action

pursuant to 29 U.S.C. § 216(b). Plaintiff brings these claims on his behalf and on behalf of those

similarly situated who have not been fully compensated for all work performed, time spent, and

activities conducted for the benefit of Defendants. Accordingly, the members of the Collective

Class are properly defined as:

              All current and former day rate installation employees of Defendants
              who were not paid overtime premiums for all hours worked over forty
              per workweek.

6.10    Plaintiff requests that Defendants identify all prospective members of the Collective Class

in order that proper notice of their right to consent to participation in this collective action may be




                                                   7
                Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 8 of 10




distributed, including their names, dates of employment, job titles, last known addresses, and

telephone numbers.

6.11   Plaintiff seeks to represent those members of the above-described group who, after

appropriate notice of their ability to opt into this action, have provided consent in writing to be

represented by Plaintiff’s counsel as required by 29 U.S.C. § 216(b).

6.12   Those individuals who choose to opt in will be listed on subsequent pleadings and copies

of the written consents will be incorporated by reference.

6.13   Plaintiff will fairly and adequately represent and protect the interests of those similarly

situated who opt into this action.

                   VII.   CAUSE OF ACTION: VIOLATION OF THE FLSA

                                 Failure to Pay Overtime Wages

7.1    Each and every allegation contained in the foregoing paragraphs is re-alleged as if fully set

forth herein.

7.2    Plaintiff and all others similarly situated are non-exempt employees.

7.3    As non-exempt employees under the FLSA, if Plaintiff and all others similarly situated

worked over forty hours in a workweek, they were entitled to overtime premiums.

7.4    Over the course of the relevant period, Plaintiff and all others similarly situated routinely

worked in excess of forty hours per week.

7.5    Even though Plaintiff and all others similarly situated worked in excess of forty hours per

week, Defendants failed to pay them an overtime premium for any hours worked in excess of forty

per week.

7.6    Defendants have violated 29 U.S.C. § 201 et seq. by failing to pay Plaintiff and all others

similarly situated overtime premiums for those hours worked over forty per workweek.




                                                8
             Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 9 of 10




7.7     No excuse, legal justification or exemption excuses Defendants’ failure to pay Plaintiff and

all others similarly situated overtime compensation for hours worked over forty in a workweek.

7.8     Defendants have failed to make a good faith effort to comply with the FLSA. Instead,

Defendants knowingly, willfully, or with reckless disregard carried out their illegal pattern or

practice regarding overtime compensation.

7.9     Plaintiff and the Collective Class seek all unpaid overtime compensation and an additional

equal amount as liquidated damages, as well as reasonable attorney’s fees, costs, and litigation

expenses, including expert witness fees, as provided by 29 U.S.C. § 216(b), along with pre- and

post-judgment interest at the highest rate allowed by law.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Arturo Godinez and all others

similarly situated respectfully pray that Defendants Top Coat Epoxy & Staining, LLC and

Guillermo Vidaurri be cited to appear, and that, upon trial of this matter, Plaintiff and the Collective

Class recover the following against Defendants, jointly and severally:

        a.      Actual damages for the full amount of their unpaid overtime compensation;

        b.      Liquidated damages in an amount equal to their unpaid overtime compensation;

        c.      Reasonable attorney’s fees, costs and expenses of this action, including expert
                witness costs, as provided by the FLSA;

        d.      Pre-judgment and post-judgment interest at the highest rates allowed by law; and

        e.      Such other and further relief, at law or in equity, as this Honorable Court may find
                proper.




                                                  9
Case 5:20-cv-00875 Document 1 Filed 07/28/20 Page 10 of 10




                    Respectfully submitted,

                    /s/ Douglas B. Welmaker
                    Douglas B. Welmaker
                    Attorney-in-Charge
                    State Bar No. 00788641
                    Moreland Verrett, PC
                    2901 Bee Cave Rd, Box L
                    Austin, Texas 78746
                    Phone: (512) 782-0567
                    Fax: (512) 782-0605
                    Email: doug@morelandlaw.com


                    ATTORNEY FOR PLAINTIFF




                             10
